CYIOS Corporation “C Your Integrated Office System” United States Securities and Exchange Commission 450 Fifth Street, NW Washington, DC20549 Sondra Snyder, Re: CYIOS Corporation – FILE NO. 0-27243 Form 10-KSB for Fiscal Year Ended December 31, 2007, Filed March 31, 2008 Form 10-QSB for Fiscal Quarter Ended March 31, 2008, Filed May 14, 2008 Form 10-Q for Fiscal Quarter Ended June 30, 2008, Filed August 14, 2008 Form 10-Q for Fiscal Quarter Ended September 30, 2008, Filed November 14, 2008 Form 10-Q for the Fiscal Quarter Ended March 31, 2009, Filed May 14, 2009 File No. 0-27243 Dear Miss Snyder: We are writing in response to your comment letter dated Oct 7th, 2009 and we are requesting an extension of time until November 30, 2009 to respond to your comments.Two critical issues with filing our response is that we are a government contractor and the fiscal year has us swamped with end of the year transition on top of getting out current 10Q filed. Apparently, I was too aggressive with the November 7th date and need to the end of the month. Should you have any questions, please call us at the below numbers. Sincerely, Timothy Carnahan /s/ Timothy Carnahan CEO and
